Citation Nr: 0945937	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-31 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1991 to August 1991.  He was subsequently a member of the 
Pennsylvania Air National Guard with a period of active duty 
service from September 2001 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In November 2006, July 2008, and July 2009, the Board 
remanded the Veteran's claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Although the Veteran has notified the RO several times via 
telephone that he wishes to withdraw his claim, as there is 
no written notice of withdrawal in the claims file, the Board 
must proceed with the appeal and review the claim on the 
merits.  See 38 C.F.R. § 20.204 (2009).


FINDING OF FACT

The preponderance of the evidence shows that throughout the 
course of the appeal the Veteran does not have a current back 
disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the Federal Circuit's framework (see Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA 
notice errors are presumptively prejudicial, in part, because 
it was "complex, rigid, and mandatory."  Id., at 1704.  The 
Supreme Court rejected the Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
- as the pleading party, to show the error was harmful.  
Id., at 1705-06.  The Supreme Court stated that it had 
"warned against courts' determining whether an error is 
harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  
Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2003, January 2006, August 2006, and December 2006.  The 
letters informed him of the evidence required to establish 
his claim for service connection and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The August 2006 and December 2006 letters also complied with 
downstream notice requirements set forth in Dingess.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) as well as his private medical 
records from K.J.H., D.C.  There is no indication of any 
outstanding records pertaining to his claim.  In May 2007 and 
October 2008, the Veteran was scheduled for a VA compensation 
and pension examination to determine the etiology of his low 
back disability, which he failed to attend.  In establishing 
a new claim for service-connection, when a Veteran fails to 
appear for a scheduled examination, federal regulations state 
that "the claim shall be rated based on the evidence of 
record."  38 C.F.R. § 3.655(b) (emphasis added).  
Additionally, the AMC has substantially complied with the 
Board's November 2006, July 2008, and July 2009 remand 
directives in further developing the claim.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

Hence, no further notice or assistance to him is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Service Connection for a Low Back Disability

The Veteran claims that he injured his back lifting sandbags 
while stationed in Afghanistan.  However for the reasons and 
bases discussed below, the Board finds that the preponderance 
of the evidence is against the claim.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases such as arthritis will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10 percent) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to the first element of a current disability, the Veteran 
also underwent a VA compensation examination in August 2003.  
This examination made no diagnosis of a current back 
disability but only indicated thoracic spine pain and 
paraspinal muscle pain.  The X-rays taken at this time were 
obscured at the T1 level but otherwise showed no fracture, 
subluxation, or dislocation of the thoracic spine.  The 
examiner found that nearly full range of motion; the Veteran 
had forward flexion to 90 degrees, extension to 20 degrees, 
lateral extension to 20 degrees bilaterally, and lateral 
rotation to 80 degrees bilaterally.	

The Veteran submitted evidence from his chiropractor K.J.H, 
D.C.  This evidence includes an insurance claim for a visit 
in August 2002 and a letter dated April 2004.  Dr. K.J.H. 
indicated diagnostic codes for thoracic pain, muscle spasms, 
cervical subluxation, and thoracic subluxation on the 
insurance form.  In the April 2004 letter, Dr. K.J.H. stated 
that the Veteran presented to her office with complaints of 
middle and lower back pain.  She stated that this pain was 
consistent with a rotational injury to the thoraco-lumbar 
spine with an associated costo-vertebral sprain/strain.  She 
stated that the Veteran's symptoms were due to lifting and 
twisting while on sandbag detail in January 2002.  She did 
not indicate what records (past medical records, radiological 
studies, MRIs, etc.) that she reviewed in order to diagnose 
or treat the Veteran's condition.  The Board does not find 
that this evidence constitutes a current diagnosis of a 
disability and thus that there is no evidence of a cervical 
or thoracic subluxation in the record on appeal.  Dr. 
K.J.H.'s language that the Veteran's pain was "consistent 
with a rotational injury" also does not constitute a 
diagnosis of a chronic disability.  

Additionally as the Veteran's STRs are silent as to any 
treatment or diagnosis of a back disorder in service, they do 
not provide the diagnosis of a chronic back disability needed 
to substantiate a claim for service connection.  

Thus, the Veteran's only current diagnosis is "thoracic 
spine pain and paraspinal muscle pain," which is not a 
current disability for VA compensation purposes.  It is 
important for the Veteran to understand that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, 
notwithstanding his report of back symptoms following 
service, given his statement that his back problems have 
resolved, together with the absence of a current medical 
diagnosis of a back disability, the Board finds that the 
preponderance of the evidence is against the claim.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for back disability.  And as the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  As such, the appeal is denied.


ORDER

The claim for service connection for a back disability is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


